Citation Nr: 1520338	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-16 242	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Joanne Sullivan

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  He died in August 2009.  At that time, he had one minor child.  The appellant, the Veteran's ex-wife, filed a claim for DIC benefits based on service connection for the cause of his death and pursuant to 38 U.S.C.A. § 1318 on behalf of this minor child.  She remains involved in this matter although the child has reached the age of majority.  A July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania denied these benefits.  A hearing was held at the RO in Boston, Massachusetts before the undersigned in November 2013.  Review of the claims file shows that additional development is needed before the Board can make its own determination.  This matter is REMANDED.


REMAND

Although the delay entailed by a remand is regrettable, Board's adjudication of entitlement to DIC benefits based on service connection for the cause of the Veteran's death and to the same pursuant to 38 U.S.C.A. § 1318 cannot occur yet.  Undertaking further development prior to such adjudication is the only way to ensure that the former minor child is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating the claim filed on his behalf by the appellant.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist the former minor child in gathering evidence that may show he is entitled to the benefits sought.

When a veteran dies after December 31, 1956, from a service-connected or service-connectable disability, VA shall pay DIC benefits to the surviving spouse. 38 U.S.C.A. § 1310 (West 2014). A veteran's death is due to such a disability when it was the principal or contributory cause of death. 38 C.F.R. § 3.312 (2014). It is the principal cause of death when it, singly or jointly with some other disability, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2014). It is a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1) (2014). Casually sharing in causing death is not sufficient, as a causal connection is required. Id.

Here, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated at 70 percent, and hemorrhoids, rated at 10 percent, at the time of his death.  His death certificate documents cardiac arrest as the immediate cause of death, with upper respiratory tract infection and rheumatoid arthritis as sequentially leading to this immediate cause, and head & neck cancer as the underlying cause initiating events resulting in the death.  Several theories have been raised by the appellant and the representative for her and the former minor child regarding entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  Each essentially is a theory for service-connecting a condition on the death certificate.  First, it has been alleged that his cancer was due to exposure to herbicides during service.  Second, it has been alleged that his heart problems also were due to exposure to herbicides during service.  Third, it has been alleged that his PTSD led to his heart problems.  Finally, it has been alleged that the Veteran's PTSD impacted his ability to make decisions regarding his health.

I.  Records

The duty to assist includes making as many requests as necessary to obtain pertinent records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  When the existence of pertinent private records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2014).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

At the hearing, the appellant testified that Veteran was treated for his PTSD by VA and for his cancer privately.  VA treatment records and private treatment records are available.  However, they are incomplete.  There are only a few pages of VA treatment records even though they make clear that several hundred pages exist.  There is only one private treatment record (there are also several letters from private physicians).  A request or requests for all outstanding records must be made.  The Board indeed has constructive notice of VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board does not have such notice of private treatment records, so the appellant must be asked to submit or provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if she does the latter.  Notice to her, the former minor child, and the representative finally must be made if any request(s) is/are ultimately unsuccessful.

II.  Medical Opinion

In addition to aiding in the procurement of pertinent records, the duty to assist includes obtaining a medical opinion when necessary for disability compensation claims.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Criteria are used to make a determination in this regard.  Id.  They do not apply to claims for DIC benefits, however.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Yet, the duty to assist for all claims includes assisting the claimant in obtaining necessary evidence.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  This encompasses a medical opinion in the DIC context.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Such an opinion is necessary to answer a medical question, as the Board is prohibited from rendering its own medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

There are several medical questions that must be answered prior to Board adjudication here.  As background, the Veteran presumably was exposed to herbicides during service given that he was stationed in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  There is a rebuttable presumption of service connection for diseases associated with such exposure.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  This includes respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and ischemic heart diseases (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease such as coronary artery disease (including coronary spasm) and coronary bypass surgery, as well as stable, unstable, or Prinzmetal's angina).  38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 3.309(e).  

Based on the limited records currently available, it is unclear whether the Veteran had respiratory cancer or an ischemic heart disease.  Only primary respiratory cancer, and not respiratory cancer as metastasis from elsewhere, qualifies.  The only private treatment record references cancer of the larynx-as does a January 2011 letter from private Dr. S.L.  Yet, all other references in additional private letters and VA treatment records are to the retromolar trigone, mandible, mouth and jaw, palate, throat, and oral cavity.  VA treatment records reflect heart abnormalities but do not contain any diagnoses in the list of diagnoses encompassed by the term ischemic heart disease.  Indeed, no heart diagnosis whatsoever is contained in these records.  The impact the Veteran's PTSD had on a diagnosable heart condition whether an ischemic heart disease or otherwise, if he had one, and on his ability to make decisions in that regard further is unclear.  For these reasons, a VA medical opinion must be obtained after all VA and private treatment records are obtained.

III.  Inextricably Intertwined

Two issues are inextricably intertwined when a determination on one could have a significant impact on the outcome of the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy is to defer adjudication of the impacted issue until the issue that may cause the impact has been adjudicated.  Id.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is inextricably intertwined with entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  Indeed, DIC benefits pursuant to 38 U.S.C.A. § 1318 are considered only if DIC benefits based on service connection for the cause of the Veteran's death are denied.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Timberlake v. Gober, 14 Vet. App. 122 (2000).  DIC benefits based on service connection for the cause of the Veteran's death thus must be resolved with resolution of DIC benefits pursuant to 38 U.S.C.A. § 1318 deferred until this occurs.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those with respect to his PTSD or cancer.  Associate all records received with the paper or electronic claims file.  Notify the appellant, the former minor child (if no address is known, this can be via a letter sent care of the appellant), and the representative pursuant to established procedure of any lack of success regarding the aforementioned.

2.  Ask the appellant and the former minor child either to submit all private treatment records concerning care for the Veteran's PTSD or cancer or to provide enough information to identify and locate these records along with an authorization for their release to VA.  This includes from Dr. S.L., Dr. P.K., Dr. T.M., Carney Hospital, and any other source.  If the latter course of action is undertaken, make an initial request with follow-up as necessary.  Associate all records received with the paper or electronic claims file.  Notify the appellant, the former minor child, and the representative pursuant to established procedure of any lack of success regarding the aforementioned.

3.  After completion of the above, have an appropriate medical professional and then a psychologist or psychiatrist review the claims file.  This shall be documented in reports to be placed in that file.  Each reviewer then shall render an opinion in the respective report, as applicable, answering the following medical questions.  

   Medical Professional:
a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran had primary respiratory cancer (see above definition)?

b)  Is it at least as likely as not that the Veteran had an ischemic heart disease (see above definition) or some other heart condition?

c)  For each primary respiratory cancer and ischemic heart disease diagnosis, is it due to a cause following the Veteran's separation from service (as opposed to being presumed as due to his exposure to herbicides during service)?

d)  For each diagnosis of a heart condition other than ischemic heart disease, is it at least as likely as not related to the Veteran's service in any manner?

e)  For each primary respiratory cancer diagnosis, ischemic heart disease diagnosis, and other heart condition diagnosis, is it at least as likely as not the principal or a contributory cause of the Veteran's death?

f)  Is it at least as likely as not that the Veteran's service-connected hemorrhoids are the principal or a contributory cause of his death?
         
         Psychologist or Psychiatrist:
a)  For each ischemic heart disease diagnosis and other heart condition diagnosis found to be the principal or a contributory cause of the Veteran's death, it is at least as likely as not due to his service-connected PTSD?

b)  Is it at least as likely as not that the Veteran's service-connected PTSD is the principal or a contributory cause of his death, whether via having impacted his ability to make decisions regarding his health or otherwise?

A clear and full rationale also (explanation) must be provided for each opinion in the report.  This requires that medical principles be discussed as they relate to the medical evidence (service treatment records, VA treatment records, private treatment records and letters, the death certificate) and lay evidence (statements and/or testimony from the appellant, the former minor child, and the representative).  If an opinion cannot be reached without speculation, the reviewer shall discuss why in the report.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the reviewer.

4.  Finally, readjudicate entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  Then do the same for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  Issue a rating decision if either determination is favorable.  Issue a supplemental statement of the case (SSOC) if either determination is unfavorable.  Provide a copy of the rating decision and/or SSOC to the appellant, the former minor child, and the representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the appellant or of the former minor child until notification in this regard by VA.  However, they are advised of the obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The failure to help procure treatment records, for example, may impact the determination made.  The appellant and the former minor child also are advised that the right to submit additional evidence and argument concerning this remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

